DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Claims 4-5 are canceled. Claims 1-3 and 6-8 are pending.

Response to Arguments
Applicant's arguments filed on 09/14/2021 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
1-	 Response to Advisory Action Applicant respectfully directs the Office's attention to at least Fig. 5 with reference to paragraphs [0035] of Applicant's pre-grant publication.

2- Rejections under 35 U.S.C. §112: Applicant respectfully submits that it appears on pages 3-4 of the outstanding Final Action the Office is referencing paragraphs that are not part of Applicant's specification. Further, as noted above with reference to Fig. 5 and paragraph [0035] of the present specification, each of the elements in question are explicitly defined and shown.

Examiner’s responses to Applicants’ ONLY arguments are follows:
1- Examiner did not object to the specification since the claim limitations do not disclose in the specification.  Examiner objected to the drawings since the claim limitations do not show in drawings, such as “the side face of the screen”, “a first joint face”, “a second joint face”, “the protective frame” in drawings (not in specification).

Applicants need to respond every points in the 112-rejection corresponding to drawings and specification. There is no clear description of claim limitations: “the side face of the screen”, “a first joint face”, “a second joint face”, “the protective frame” in the drawings and the specification.

Therefore, examiner repeated the objection of Drawings and the 112-rejection here.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of 
“glue is disposed on a side face of the screen 80, and the housing 90 is connected to the screen 80 by using the glue, wherein the glue is disposed on the side face of the screen” in claim 1, what is a side face of the screen? in drawings
“the disposed glue forms a first joint face is formed between the housing and the display module provided with the protective frame” in claim 1, what is a first joint face? What is the protective frame? in drawings
“the disposed glue forms a second joint face is formed between the housing and the cover glass” in claim 1, what is a second joint face? in drawings and 
“the housing is connected to the screen by using the first joint face and the second joint face” in claim 1, what is a first joint face? and what is a second joint face? in drawings
“the housing is a front housing” in claim 6, what is a front housing? in drawings
in the amended claim 1 (specifying underlined members) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 amended with the features of 
A component comprising a housing and a screen, wherein  
the screen further comprises a protective frame, and the protective frame wraps the bottom and a side face of the display module; and 
glue is disposed on a side face of the screen 80, and the housing 90 is connected to the screen 80 by using the glue, wherein the glue is disposed on the side face of the screen and 
the disposed glue forms a first joint face is formed between the housing and the display module provided with the protective frame, 
the disposed glue forms a second joint face is formed between the housing and the cover glass, and 
the housing is connected to the screen by using the first joint face and the second joint face.  

In the amended claim 1 the feature of the screen further comprises a protective frame, which may be either a support structure 110 or a third frame sealant 60 is disposed in the gap between the backlight module 50 and the apparatus housing 90, so that the gap is formed between the backlight module 50 and the apparatus housing 90 by using the support structure 110 or a third frame sealant 60  since nowhere in the specification discloses “the protective frame wraps the bottom and a side face of the display module” and a first joint face is formed between the housing and the display module provided with the protective frame.  Please show in Drawings these features.
 
Furthermore, nowhere in the specification discloses “a first joint face is formed between the housing 90 and the display module 10/20/40/70 provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face”. 

The specification discloses:
[0054]…the display apparatus further includes a first securing structure 60 that is located on a side of the backlight module 50 and that securely connects the backlight module 50 and the array substrate…the first securing structure 60 may cover only sides of the backlight module 50 and the array substrate 10, or may extend to cover a side of the color film substrate 20, to improve firmness between the backlight module 50, the array substrate 10, and the color film substrate 20.

[0058]…the display apparatus further includes: the apparatus housing 90 that forms a sealed space with the cover 80, where the sealed space is used to accommodate the backlight module 50, the array substrate 10, and the color film substrate 20; and a second securing structure 100 that securely connects the cover 80 and the apparatus housing 90.

[0059]…the second securing structure 100 is located between a side wall of the cover 80 and a side wall of the apparatus housing 90, and securely connects the side wall of the cover 80 and the side wall of the apparatus housing 90.
[0063]…Form a third frame sealant on sides of the backlight module 50 and the array substrate 10, and cure the third frame sealant to form a first securing structure 60 for securely connecting the array substrate 10 and the backlight module 50.

[0069] Based on the foregoing embodiment, in an embodiment of this application, the second securing structure 100 is located between a side wall of the cover 80 and a side wall of the apparatus housing 90, and securely connects the side wall of the cover 80 and the side wall of the apparatus housing 90.  In this embodiment, the forming a fourth frame sealant on a side wall that is of the apparatus housing 90 and that faces the cover 80 and/or a side wall that is of the cover 80 and that faces the apparatus housing 90, and curing the fourth frame sealant to form the second securing structure 100, thereby securely connecting the cover 80 and the apparatus housing 90.

1- If the protective frame can be the third frame sealant to form a first securing structure 60, what is “a first joint face is formed between the housing and the display module provided with the protective frame” as claim 1 amended? What is “a first joint face”? Are “a first joint face” and “the protective frame” the same element?

2- Curing the fourth frame sealant to form the second securing structure 100, thereby securely connecting the cover 80 and the apparatus housing 90, are “a second joint face” and “a fourth frame sealant” the same element? What is “a second joint face”?

3- What is the feature of “the glue is disposed on the side face of the screen”? Are “the glue”, “a second joint face” and “a fourth frame sealant” same element?  What is “a fourth frame sealant”?

There is no clear description of claim limitations: “the side face of the screen”, “a first joint face”, “a second joint face”, “the protective frame”, the third frame sealant “a fourth frame sealant” in the specification.

In the amended claim 1, same element or limitation may cite with different names or different words. This instant application whether used the inconsistent languages (names or words) of the elements in the claims and the specification or contained new subject matters. Therefore, claims 2-3 and 6-8 should be indefinite.

Please show or specify the following limitations: “glue”, “a protective frame”, “housing” “a first joint face” and “a second joint face”, “front housing” in the Drawings according to the claim languages.

Since there is unclear matters in drawings and claim languages, examiner rejects with the prior arts in the best understandings in skill of the art. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140368747) in view of Wada (US20180113351).

    PNG
    media_image1.png
    359
    609
    media_image1.png
    Greyscale

Regard to claim 1, Lee et al. disclose a component comprising 
a housing 601 and 
a screen [above window 620], wherein the screen comprises a window 620, 
a touch panel [a touch sensing panel is installed within the display module], and 
a display module 610, and 
the display module 610, the touch panel [within the display module], and the window are connected in sequence from the bottom to top; 
the screen further comprises a protective frame 630, and the protective frame wraps the bottom and a side face of the display module; and 
glue 640 is disposed on a side face of the screen, and the housing is connected to the screen by using the glue 640.  
the disposed glue 640 forms a first joint face [inside surfaces of the protective frame 630] is formed between the housing 601 and the display module 610 provided with the protective frame 630,
the disposed glue forms a second joint face [inside surfaces of the housing 601 and outside surfaces of the protective frame 630] is formed between the housing and the cover glass 620,
However, Lee et al. fail to disclose the component wherein (1) the widow is the cover glass, (2) the glue is disposed on the side face of the screen and the housing is connected to the screen by using the first joint face and the second joint face.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose (1) “the cover glass as the widow”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. It would be obvious as a matter of design choice to have (1) “the cover glass as the widow”, since applicant has not disclosed that “the cover glass as the widow” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with (1) “the cover glass as the widow”.

    PNG
    media_image2.png
    277
    638
    media_image2.png
    Greyscale

Wada teaches the component comprising 
a cover glass (transparent member) 21,
a first joint face [a bonding wire 4] is formed between the housing 12 and the display module 2s provided with the protective frame 4, 
a second joint face [a sealing resin 5] is formed between the housing 12 and the cover glass 21, 
the housing 12 is connected to the screen by using the first joint face 4 and the second joint face 5.  
Regard to claim 2, Lee et al. disclose the housing and the screen, wherein the display module comprises a backlight plate 612, and that the protective frame 630 wraps the bottom and a side face of the display module specifically comprises: the protective frame 630 totally wraps the bottom and a side face of the backlight plate 612 of the display module 610.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lee et al. disclosed with the housing and the screen according to claim 1, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face for fixing the LCOS element 2 to the package housing and avoiding creating stress strong enough to cause skewing of the LCOS element 2 during curing [0035] as Wada taught.

Regard to claim 3, Lee et al. disclose the housing and the screen, wherein that the protective frame 630 wraps the bottom and a side face of the display module 610 specifically comprises: the protective frame totally wraps the bottom and the side face of the display module.  

Regard to claim 6, Lee et al. disclose the component comprising the housing and the screen, wherein the housing is a front housing (see Fig. 15 above).  

Regard to claim 8, Lee et al. disclose the component comprising the housing and the screen, wherein the housing is a rear housing.  

2.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140368747) in view of Wang (US 20190379772).

    PNG
    media_image1.png
    359
    609
    media_image1.png
    Greyscale

Regard to claim 1, Lee et al. disclose a component comprising 
a housing 601 and 
a screen [above window 620], wherein the screen comprises a window 620, 
a touch panel [a touch sensing panel is installed within the display module], and 
a display module 610, and 
the display module 610, the touch panel [within the display module], and the window are connected in sequence from the bottom to top; 
the screen further comprises a protective frame 630, and the protective frame wraps the bottom and a side face of the display module; and 
glue 640 is disposed on a side face of the screen, and the housing is connected to the screen by using the glue 640.  
the disposed glue forms a first joint face [inside surfaces of the protective frame 630] is formed between the housing 601 and the display module 610 provided with the protective frame 630,
the disposed glue forms a second joint face [inside surfaces of the housing 601 and outside surfaces of the protective frame 630] is formed between the housing and the cover glass,

However, Lee et al. fail to disclose the component wherein (1) the widow is the cover glass, (2) the glue is disposed on the side face of the screen and the housing is connected to the screen by using the first joint face and the second joint face.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to choose (1) “the cover glass as the widow”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. It would be obvious as a matter of design choice to have (1) “the cover glass as the widow”, since applicant has not disclosed that “the cover glass as the widow” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with (1) “the cover glass as the widow”.

    PNG
    media_image3.png
    134
    450
    media_image3.png
    Greyscale

Wang teaches the component comprising 
a cover glass 41,
a first joint face [a sealant 32] is formed between the housing 33 and the display module 2s provided with the protective frame 32, 
a second joint face [a substrate membrane 31 may be a PET (Polyethylene terephthalate, polyethylene terephthalate) membrane] is formed between the housing 33 and the cover glass 41, 
the housing 33 is connected to the screen by using the first joint face 32 and the second joint face 31.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Lee et al. disclosed with the housing and the screen according to claim 1, wherein the glue is disposed on the side face of the screen, and that the housing is connected to the screen by using the glue specifically comprises: a first joint face is formed between the housing and the display module provided with the protective frame, a second joint face is formed between the housing and the cover glass, and the housing is connected to the screen by using the first joint face and the second joint face for aligning at the adhesive layer, thereby reducing a step between the cover glass and the display module [0054] as Wang taught.

Regard to claim 2, Lee et al. disclose the housing and the screen, wherein the display module comprises a backlight plate 612, and that the protective frame 630 wraps the bottom and a side face of the display module specifically comprises: the protective frame 630 totally wraps the bottom and a side face of the backlight plate 612 of the display module 610.  

Regard to claim 3, Lee et al. disclose the housing and the screen, wherein that the protective frame 630 wraps the bottom and a side face of the display module 610 specifically comprises: the protective frame totally wraps the bottom and the side face of the display module.  

Regard to claim 6, Lee et al. disclose the component comprising the housing and the screen, wherein the housing is a front housing (see Fig. 15 above).  
Regard to claim 7, Lee et al. disclose the component comprising the housing and the screen, wherein the housing is a middle frame.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871